Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 19-30, 32-34, and 36 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 September 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 34, it recites “provide a final estimate from among updated estimates associated with the plurality of scaling constants.” The term “a final estimate” is indefinite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, KyungHyun, Tapani Raiko, and Alexander Ilin (“Parallel tempering is efficient for learning restricted Boltzmann machines,” The 2010 international joint conference on neural networks (ijcnn). IEEE, 2010; hereinafter “Cho”).
Regarding Claim 16, Cho teaches a method (section VI. Experiments), comprising:
with a processor (section VI and fig. 3—the use of MATLAB and measurements of CPU time indicates a processor):

comparing a second distribution of data over the initial distribution of data to a random variable (section IV, including Table I—parallel tempering obtains samples, including a second {and additional} distributions, and compares to a random vector);
selecting samples from the set of N samples based on the comparison (section IV);
storing a definition of a Boltzmann machine that includes a visible layer and at least one hidden layer with associated weights and biases (section III—the Restricted Boltzmann Machine has visible and hidden layers); and
updating at least one of the Boltzmann machine weights and biases based on the selected samples and a set of training vectors (section III—the learning process updates weights wij).
Regarding Claim 19, Cho teaches wherein the second distribution is selected so as to correspond to a data distribution (section IV—the samples of the second distribution are designed to follow {i.e. correspond to} a target {data} distribution).
Regarding Claim 20, Cho teaches: determining gradients of an objective function associated with each of the weights and biases of the Boltzmann machine based on the selected samples from the data distribution and the model second distribution; and updating the Boltzmann machine weights and biases based on the gradients (section III, particularly subsection A—gradients are obtained to update the weights and biases).
Regarding Claim 22, Cho teaches receiving a scaling constant, wherein the comparison is based on a ratio of the data distribution to a product of the scaling constant and the second distribution for each sample of the second distribution (section V—normalizing constant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding Claim 21, Cho teaches wherein the gradients of the objective function are determined as (∂OML / ∂wij) = <vihj>data - <vihj>model - lwi,j, (∂OML / ∂bi) = <vi>data - <vi>model, and ∂OML / ∂dj) = <hj>data - <hj>data - <hj>model, wherein OML is an objective function, vi and hj; are visible and hidden unit values, bi and dj are biases, and wi,j is a weight (section III—the present equations are obvious variations of those taught by Cho).

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Martino, Luca, and Joaquín Míguez (“Generalized rejection sampling schemes and applications in signal processing,” Signal Processing 90.11 (2010): 2981-2995; hereinafter “Martino”).
Regarding Claim 23, Cho teaches an apparatus (section V, including fig. 3—the use of MATLAB and measurements of CPU time implies an apparatus), comprising:
at least one memory storing a definition of a Boltzmann machine, including numbers of layers, biases associated with hidden and visible layers, and weights (section III—the Restricted Boltzmann Machine has visible and hidden layers);
a processor (section V, including fig. 3— the use of MATLAB and measurements of CPU time implies a processor) that is configured to:

based on the obtained set of samples, update at least one of the stored biases and weights of the Boltzmann machine (section III—the learning process updates weights wij).
	Cho does not specifically teach obtaining the set of samples by rejection sampling. However, Martino teaches obtaining a set of samples from a distribution of data by rejection sampling (p. 2983, section 2.3).
All of the claimed elements were known in Cho and Martino and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the rejection sampling of Martino with the obtaining a set of samples of Cho to yield the predictable result of a processor that is configured to: obtain a set of samples from a distribution of data by rejection sampling. One would be motivated to make this combination for the purpose of enabling efficient sampling of a broad class of probability distributions (Martino, Abstract).
Regarding Claim 24, Cho/Martino teaches wherein the distribution is a mean-field distribution, a product distribution that minimizes an α-divergence with a Gibbs state or a linear combination thereof (Martino, p. 2983, section 2.3—“The fundamental figure of merit of a rejection sampler is the acceptance rate, i.e., the mean number of accepted samples over the total number of proposed candidates”).
Regarding Claim 25, Cho/Martino teaches wherein the stored biases and weights are updated based on a gradient associated with at least one of the stored weights and biases using the obtained set of samples (Cho, section III. A).
Regarding Claim 26, Cho/Martino teaches wherein the processor receives a set of training vectors, wherein the set of samples from the distribution is obtained by rejection sampling based on the training vectors (Cho, section VI—the training dataset, such as the OptDigits data set, comprises a set of training vectors. Martino, p. 2983, section 2.3 teaches obtaining a set of samples by rejection sampling).
Regarding Claim 27, Cho/Martino teaches wherein the processor obtains the set of samples from the distribution by rejection sampling (Martino, p. 2983, section 2.3).
Regarding Claim 28, Cho/Martino teaches wherein the at least one memory stores computer-executable-instructions that cause the processor to obtain the set of samples from the distribution by rejection sampling and update at least one of the stored biases and weights of the Boltzmann machine (Cho, section III).
Regarding Claim 29, Cho/Martino does not specifically teach wherein the processor is a programmable logic device. However, the examiner takes official notice that programmable logic devices are a well-known means in the art for implementing a processor.

Claims 30, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Martino, and further in view of Tang et al. (U.S. Patent 9,530,047, hereinafter “Tang”).
Regarding Claim 30, Cho teaches a method (section VI. Experiments), comprising:

receiving an initial estimate of a first probability distribution associated with a data set (section II. A);
obtaining the data set associated with the initial estimate of the first probability distribution (section II. A);
updating the initial estimate to obtain an estimated probability distribution based on the accepted samples (section II. A); and
based on the accepted samples, updating at least one stored bias or weight of a Boltzmann machine (section III—the learning process updates weights wij).
Cho teaches accepting samples from the data set based on Gibbs sampling (section III), but does not specifically teach:
accepting samples from the data set based on rejection sampling; and
classifying an input data example with the Boltzmann machine.
However, Martino teaches accepting samples from a data set based on rejection sampling  (p. 2983, section 2.3).
These claimed elements were known in Cho and Martino and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the rejection sampling of Martino with the selecting samples of Cho to yield the predictable result of accepting samples from the data set based on rejection sampling. One would be motivated to make this combination for the purpose of enabling efficient sampling of a broad class of probability distributions (Martino, Abstract).

All of the claimed elements were known in Cho/Martino and Tang and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the classifying input data with a Boltzmann machine of Tang with the trained Boltzmann machine of Cho/Martino to yield the predictable result of classifying an input data example with the Boltzmann machine. One would be motivated to make this combination for the purpose of providing security for devices by verifying the identity of a user’s face (Tang, col. 1, lines 20-35).
Regarding Claim 32, Cho/Martino/Tang teaches determining a mean and covariance of the accepted samples, wherein one or more of the initial estimate of the first probability distribution and the estimated probability distribution is updated based on the determined mean and covariance (p. 2983, section 2.3, Rejection Sampling, pp. 2983-2984, section 3, Definitions and assumptions, and pp. 2993-2994, section 8.3, Example 3).
Regarding Claim 33, Cho/Martino/Tang teaches wherein the processor is configured to receive a scaling constant and the rejection sampling is based on the scaling constant (Martino, pp. 2992-2993, section 8.2—the constant α is a scale parameter, i.e. a scaling constant).
Regarding Claim 34, Cho/Martino/Tang teaches wherein the processor is configured to perform the rejection sampling based on at least two scaling constants and provide a final estimate from among updated estimates associated with the plurality of scaling constants 
Regarding Claim 36, Cho/Martino/Tang teaches wherein the input data example is associated with a facial image or speech from a particular individual and the Boltzmann machine is adapted to classify the facial image or the speech from the particular individual (Tang, col. 6, lines 26-54—the input is an image of an individual’s face, and the Boltzmann machine recognizes/classifies the image as belonging to a particular individual).

Response to Arguments
The amendments filed 3 September 2021 are accepted as overcoming all of the previous rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 with the exception of the rejection of claim 34 under 35 U.S.C. 112(b), as detailed above.
Applicant’s arguments filed 3 September 2021 with respect to prior art have been fully considered but they are not persuasive. In the previous office actions, the examiner was unable to apply prior art to most of the claims in a meaningful way because too many critical claim terms were indefinite. With the present amendment, most of the indefinite terms have been removed or resolved, so the examiner has applied art rejections to all of the pending claims as detailed above. The claims are rejected as anticipated by and/or unpatentable over Cho (cited in the International Search Report cited in the IDS filed 3 June 2021), Martino (previously cited by the examiner), and Tang (newly cited by the examiner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.